Citation Nr: 1829223	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  15-04 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar osteoarthritis and spondylosis.

2.  Entitlement to an initial rating in excess of 20 percent for left knee osteoarthritis.

3.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, associated with lumbar osteoarthritis and spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974 and March 1975 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).

In March 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Following the most recent adjudication of the issues on appeal, additional treatment records were added to the Veteran's claims file.  The claims file does not indicate that the Veteran waived consideration of this new evidence by the RO. 

After review of the evidence, the Board finds that the additional records provide new evidence that is pertinent to the Veteran's claims for increased disability ratings for lumbar spine and bilateral knee conditions; and left lower extremity neuropathy.  As the new evidence has not been previously considered by the RO, a remand to have the RO consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304 (2017).

Additionally, the Veteran was most recently afforded a VA examination in July 2016 to assess the severity of his lumbar spine and bilateral knee disabilities.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  

The Board finds that the examinations of record are inadequate considering the holding in Correia, as well as a recent holding in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), and that the matter must be remanded for new examinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine and bilateral knee disabilities.  Access to the electronic claims folder must be made available to the examiner for review.  In accordance with the latest worksheets for rating the lumbar spine and knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disabilities.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

The examiner should also identify any neurologic manifestations of lumbar spine and/or bilateral knee disability, if any.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

